Citation Nr: 1024299	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-03 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 Regional Office (RO) in 
St. Louis, Missouri rating decision, which denied the claim 
on appeal.

The Veteran's case was remanded by the Board for additional 
development in September 2009.  The case is once again before 
the Board.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of a bilateral knee 
disability that is etiologically related to a disease, 
injury, or event in service.


CONCLUSION OF LAW

The Veteran's current bilateral knee disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in October 2005 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The VA has a duty to assist the Veteran with the development 
of his claim.  This duty, however, does not negate the 
Veteran's ultimate responsibility to assure that the VA 
receives all the information and evidence needed to 
substantiate his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Veteran claims to have been treated in 
private hospitals in Corpus Christi, Texas and Jacksonville, 
Florida during his military service.  The Veteran has 
attempted to contact those institutions, but concedes the 
records are unavailable.     
 
The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Records from the Social 
Security Administration (SSA) have been obtained and 
associated with the claims file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  In that regard, the Board notes that the case was 
remanded by the Board in September 2009 to afford the RO the 
opportunity to seek records from several private physicians 
who treated the Veteran's bilateral knee problems.  Records 
from these physicians were obtained and associated with the 
claims file.  The Veteran has otherwise not identified any 
records not associated with the claims file that he believes 
would be helpful to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  In this case, the Board 
concludes an examination is not needed.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of: (1) a 
current disability; (2) an in-service event, injury, or 
disease; and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As will be discussed in greater detail below, the 
Board believes that there is no credible evidence suggesting 
an association between any alleged current disability and any 
event, injury, or disease in service.  Specifically, there is 
no evidence of a competently diagnosed in-service knee 
injury, credible evidence of continuity of knee problems from 
service, or competent and credible evidence of a link between 
the Veteran's current bilateral knee disability and his 
military service.  Thus, VA is not required to provide the 
Veteran with a VA examination in conjunction with this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, there is 
no presumed service connection because the Veteran has not 
been diagnosed with arthritis of the bilateral knees within 
one year of service.  Indeed, the initial diagnosis of 
degenerative joint disease of the bilateral knees was made 
over three (3) decades after service. 
 
In the absence of presumptive service connection, to 
establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He 
is not, however, competent to diagnose complex medical 
disorders not capable of lay observation, such as 
degenerative joint disease of the knee, or render an opinion 
as to the cause or etiology of any current disorder because 
he does not have the requisite medical knowledge or training.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

The Veteran alleges he has a bilateral knee disability due to 
injuries sustained while playing softball during the 
military.  In his initial October 2005 claim, the Veteran 
claimed to have been treated for bilateral knee pain with 
physical therapy and limited duty.  In a March 2007 
statement, the Veteran asserted that in September 1968 he 
broke his ankle in two places while playing softball in 
Corpus Christi, Texas.  The Veteran claimed that he was 
treated in a private hospital.  In the same statement, he 
also noted that in May 1969 he reinjured his ankle, broke his 
leg, and knocked his knee out of socket while playing 
softball in Jacksonville, Florida.  Following the May 1969 
injury, the Veteran claimed to have been treated in a private 
hospital for six weeks.  In a subsequent September 2007 
statement, the Veteran claimed to have broken his right foot 
in March 1967 and broken his right leg and knee in June 1967.  
In multiple statements the Veteran also asserted that he has 
had continuous bilateral knee problems since service, even 
though he also indicates that he was still able to work for 
30 years in contruction.  He has reported that his 
disabilities caused him increasing difficulty in his job as 
he grew older. with increasing difficulty as he grew older.

Initially, the Board notes that the Veteran's service 
treatment records do not confirm the alleged ankle, knee, or 
leg injuries.  The service treatment records, moreover, are 
wholly silent as to any complaints, treatment, or diagnoses 
of any chronic ankle, knee, or leg disability.  The Veteran's 
August 1969 separation examination indicated normal lower 
extremities.  

After service, there is no evidence of medical treatment for 
knee problems for over three (3) decades.  Indeed, the 
Veteran concedes he did not visit a doctor for either of his 
knees for many years after service.  The first notation in 
the claims file of knee problems is from April 2004.  At that 
time, the Veteran reported "about a six-month history of 
discomfort in his bilateral knees."  The Veteran stated that 
he would occasionally take Ibuprofen for the pain.  The noted 
impression was degenerative joint disease of the bilateral 
knees.  Contemporaneous diagnostic testing, including x-ray, 
found bilateral joint space narrowing at the knees, but no 
other noted abnormalities.  In August 2004, the Veteran 
injured his left knee after falling approximately eight feet 
and twisting his knee on landing.  At that time, the Veteran 
denied any previous injury to the left knee.  At some point 
during or after September 2006 the Veteran applied for 
disability benefits from the SSA.  In an undated disability 
report to the SSA, the Veteran reported that rheumatoid 
arthritis and pain in his legs, knees, and feet prevented him 
from working.  The Veteran noted that the problems first 
bothered him in August 2004.

Thus, the Veteran has current diagnosed degenerative joint 
disease of the bilateral knees.  The crucial inquiry, 
therefore, is whether that bilateral knee disability is 
related to any incident of service.  For the reasons and 
bases set forth below, the Board concludes it is not.

The Board finds there is no credible and competent evidence 
of record demonstrating an in-service knee injury or 
continuity of knee problem symptomatology since service.  In 
reaching this decision, the Board has considered the 
Veteran's statements and descriptions of the in-service 
injuries, and his assertions of a continuity of 
symptomatology thereafter.  That said, the Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 
"inherent characteristics" of the Veteran's current 
statements as to the circumstances of his in-service injuries 
and continuity of bilateral knee problems are inconsistent 
with the objective medical record and the Veteran's own 
contemporaneous statements.  

Significantly, when the Veteran did first complain of knee 
problems, in April 2004, he noted only a six-month history of 
discomfort in the bilateral knees.  In August 2004, 
furthermore, the Veteran denied any injury to the left knee 
prior to August 2004.  While the Board acknowledges the 
Veteran is competent to provide evidence of his own 
experiences, to include the report of symptoms during 
service, the Board also considered that the Veteran's lower 
extremities were noted as normal at separation, that the 
earliest complaints of knee pain documented in the record are 
dated three decades following separation, that he has 
provided inconsistent descriptions regarding the 
circumstances of his in-service injuries, and that during the 
course of medical treatment in 2003 and 2004 the Veteran 
reported only a recent onset of knee complaints.  The Board 
finds that all of these factors weigh heavily against finding 
his current assertions of in-service injury followed by a 
continuity of symptomatology thereafter to be credible.

The Board also has considered the case of Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court 
held that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  However, this is not a 
case in which the record is merely silent regarding whether 
or not he experienced injury or complaints in service.  
Rather, this is a case in which the record also shows that he 
has provided inconsistent descriptions of the nature and 
extent of his initial injuries, and that he reported a 
history of complaints of only recent onset during the course 
of undergoing treatment in 2003 and 2004.  

In short, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter than to 
the recent assertions of a continuity of symptomatology 
following in-service injury, which were made in support of 
his claim.  Regardless of whether the Veteran is purposely 
mischaracterizing the events in service and thereafter or 
unintentionally doing so, the ultimate conclusion is that his 
statements are simply not credible evidence.  As discussed 
above, there are objective documents and the Veteran's own 
statements that refute his claim of suffering in-service knee 
injuries, as well as experiencing bilateral knee problems 
since service.  Because of the inconsistency, the Board finds 
that the Veteran's allegations have no probative value.

As there is no credible evidence of a continuity of 
symptomatology since service, no indication that the Veteran 
is competent to render a medical opinion otherwise linking 
his current disability to service, and there is no other 
medical evidence linking any current bilateral knee 
disability to any incident of military service, the Board 
concludes that the preponderance of the evidence is against 
granting service connection.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a bilateral knee disability must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


